Title: From John Adams to Samuel B. Malcom, 28 October 1798
From: Adams, John
To: Malcom, Samuel B.



Dear Sir
Quincy Oct 28 1798

I received last night your favor of the 19th. With much pleasure I learn that you were admitted to the bar on the 18th.—A man of integrity & humanity, master of the profession of the law may be & almost always is as independant useful & respectable a character as any in society. I wish you all the pleasure, all the profit and all the honor in the career before you, which you can reasonably wish for yourself, or any of your friends desire for you.
The captivity of Buonaparte is not so certain as the unfortunate election in New Jersey. You give us comfort from Virginia.
Mrs. Adams we hope is so much better as to be upon the recovery; but we fear the convalescence will be very slow and very long before she attains her usual health & strength.
I am my dear Sir your faithful / humble servant

J Adams